In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00199-CR
______________________________


ANDY HOWARD MORRISON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 32596-A


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Appellant, Andy Howard Morrison, has presented this Court with a motion to
withdraw his notice of appeal and dismiss his pending appeal in this matter pursuant to
Rule 42.2(a) of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).  The
motion is signed by the appellant and his counsel, and is notarized.  
          We grant the appellant's motion and dismiss the appeal. 
 
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      January 11, 2006
Date Decided:         January 12, 2006

Do Not Publish